DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-13 drawn to a solid object printing system, classified in B33Y 30/00.
Claim 14 drawn to a solid object printing method, classified in B29C 64/393.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  Here, the process as claimed can be practiced by another and materially different apparatus or by hand such as a method that does not require a control unit.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Brian Harmon on 03/22/2021 to request an oral election to the above restriction requirement. Applicant’s election without traverse of claims 1-13 on 03/22/2021 is acknowledged. Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse on 03/22/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 2, “mounting” should read --mount--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JP2015134410A - translation provided).
Regarding claim 1, Nakamura teaches a system comprising table 14 (print table configured to mounting a solid object to be subjected to printing); a recognition unit 304 (detection unit configured to detect a position and an orientation of the solid object mounted on the print table); a print data creation unit 306 (print data generation unit configured to generate print data corresponding to the solid object on a basis of a detection result of the position and the orientation of the solid object performed by the detection unit); a print head 20 (print unit configured to perform printing on the solid object by the print data generated by the print data generation unit); and a microcomputer 300 (control unit configured to control the operations of the detection unit, the print data generation unit, and the print unit) (fig 1; translation, pages 4-5).
Regarding claims 2 and 9, as applied to system of claim 1, Nakamura teaches wherein the information acquisition unit 314 of recognition unit 304 (detection unit) includes camera 26 (optical sensor) (translation, page 5). The camera 26 is fixedly disposed on the standing member 22 so as to be able to photograph the entire upper surface 14a of the table 14 from a direction different from the projection direction of the projector 24, and is controlled by the microcomputer 300 (control unit) (page 5).
Regarding claim 3, as applied to system of claim 2, Nakamura teaches that the  recognition unit 304 recognizes the arrangement positions and orientations (detection reference) of the plurality of printed materials 200 placed on the table 14 (translation, page 5).
Regarding claims 4-6, 8, and 12-13, as applied to claim 3, Nakamura teaches that the print head 20 is an ink head that ejects ink by an inkjet method (translation page 4).
Nakamura further teaches that the three-dimensional information acquisition unit 314 projects the gray code pattern projected from the projector 24 (instruction unit) and the gray code pattern projected by the camera 26 (optical sensor) onto the upper surface 14a of the table 14 on which the plurality of substrates 200 are placed (page 5). The space code image is acquired by photographing, and the three-dimensional information (point cloud) of the substrate 200 is acquired from the acquired space code image (page 5).  Nakamura teaches that by acquiring three-dimensional information (point group) by the phase shift spatial coding method, three-dimensional information (points) with higher resolution than the three-dimensional information (point group) acquired by the normal spatial coding method (page 5). A more accurate posture and arrangement position of the substrate can be recognized (page 5).
Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (detection unit, instruction unit, control unit, print data generation unit, optical sensor, three-dimensional sensor, print unit, printing device, inkjet-type print head) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2015134410A - translation provided), as applied to claim 6, and in further view of Kuwabara (JPH07137398A - translation provided).
Regarding claim 7, as applied to claim 6, Nakamura does not specify a height detection unit configured to detect a height of the solid object mounted on the print table, wherein the print data generation unit is configured to correct the second print data on a basis of the height of the solid object detected by the height detection unit.
However, in the same field of endeavor, inkjet printing apparatus, Kuwabara teaches a printing apparatus to the control of the ink flying speed and the control of the relative movement speed of the head and the printed material, the relative position of the ink jet head and the printed material may be controlled (translation, page 5). For example, the position in the height direction of the inkjet head is controlled with respect to the printing object according to the output of the measuring means (height detection unit) so that the distance between the inkjet head and the printing object is always kept the same (page 5).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify print data creation unit taught by Nakamura by using the output of the measuring means taught by Kuwabara since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One of ordinary skill in the art would have been motivated to make the modification in order to control the ink flying speed and the relative movement speed of the head and the printed material.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2015134410A - translation provided), as applied to claim 1, and in further view Saiga (JP2017071173A - translation provided).
Regarding claims 10 and 11, as applied to claim 1, Nakamura does not specify wherein the print table includes a belt conveyor having a belt on which the solid object is mounted and which can move from an upstream side to a downstream side.
However, in the same field of endeavor, inkjet printing apparatus, Saiga teaches a printing apparatus with a print head 3 (print unit) in the vicinity of a belt conveyor (fig 1; translation, page 4). Saiga further teaches that photoelectric sensor 44 (detection unit) is disposed upstream of print head 3 (fig 1; page 4).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the table and recognition unit taught by Nakamura with the belt and sensor taught by Saiga since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One of ordinary skill in the art would have been motivated to make the modification in order to convey a workpiece and transmit signal to a detection/recognition unit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                          
	/NAHIDA SULTANA/             Primary Examiner, Art Unit 1743